Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/23/22 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 11/23/22 have been considered as follows.

Double Patenting Rejections of the claims:
	The rejections are withdrawn in view of the terminal disclaimer filed 11/23/22.

35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.
 
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-11 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Son (US 20190129148, of record). 

    PNG
    media_image1.png
    661
    673
    media_image1.png
    Greyscale

Regarding claim 1, Son teaches (Fig. 2, Table 1, +--+-+) An imaging lens comprising in order from an object side to an image side, 
a first lens with positive refractive power having an object-side surface being convex in a paraxial region,
a second lens with negative refractive power in a paraxial region,
a third lens with negative refractive power in a paraxial region,
a fourth lens with positive or negative refractive power having an object-side surface being convex in a paraxial region,
a fifth lens with positive or negative refractive power in a paraxial region, and
a sixth lens with positive or negative refractive power having an image-side surface being convex in a paraxial region, wherein an object-side surface of said fifth lens is concave in the paraxial region, the imaging lens has only six lenses with refractive power, and the following conditional expressions (1), (2), (3) and (5) are satisfied: 
39.00<vd3<73.00 (56) (1) 
11.00<vd6<26.00 (20) (2) 
−8.00<|r11|/r12 (-21/4) (3) 
0.70<T4/T5<19.00 (0.75) (5) 
where
vd3: an abbe number at d-ray of the third lens,
vd6: an abbe number at d-ray of the sixth lens,
r11: a paraxial curvature radius of an object-side surface of the sixth lens, 
r12: a paraxial curvature radius of an image-side surface of the sixth lens,
T4: a distance along an optical axis from an image-side surface of the fourth lens to an object-side surface of the fifth lens, and
T5: a distance along an optical axis from an image-side surface of the fifth lens to an object-side surface of the sixth lens.

Regarding claim 2, Son further teaches The imaging lens according to claim 1, wherein an object-side surface of said second lens is convex in the paraxial region (Table 1).

Regarding claim 3, Son further teaches The imaging lens according to claim 1, wherein the following conditional expression (4) is satisfied: 
0.50<r8/f<10.00 (5.6/6.9) (4) 
where
r8: a paraxial curvature radius of an image-side surface of the fourth lens, and
f: a focal length of the overall optical system of the imaging lens.

Regarding claim 5, Son further teaches The imaging lens according to claim 1, wherein the following conditional expression (6) is satisfied: 
11.00<vd4<26.00 (20.4) (6) 
where
vd4: an abbe number at d-ray of the fourth lens.

Regarding claim 6, Son further teaches The imaging lens according to claim 1, wherein the following conditional expression (7) is satisfied: 
0.90<|f4|/f (72/6.9) (7) 
where
f4: a focal length of the fourth lens, and
f: a focal length of the overall optical system of the imaging lens.

Regarding claim 7, Son further teaches The imaging lens according to claim 1, wherein the following conditional expression (8) is satisfied: 
0.90<|f6|/f (7.756/6.927) (8) 
where
f6: a focal length of the sixth lens, and
f: a focal length of the overall optical system of the imaging lens.

	Regarding claims 8-10, mutatis mutandis, Son teaches all the limitations as stated in claims 1,3,5 rejections above.

Regarding claim 11, Son further teaches The imaging lens according to claim 8, wherein the following conditional expression (9) is satisfied: 
−7.00<f3/|f4|<−0.05 (-4/72) (9) 
where
f3: a focal length of the third lens, and
f4: a focal length of the fourth lens.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234